Conley Byrd, Justice. This litigation arises out of the conduct of Woody H. Tague an employee of appellant, Independent Insurance Consultants, Inc., immediately prior and subsequent to the death of Dale M. O’Brien. It appears that Dale M. O’Brien was the owner of the Dale M. O’Brien Insurance Agency and in that capacity contracted with Woody H. Tague to assist in the writing of the insurance business. After the employment contract was entered into the appellant was formed with O’Brien owning 60% of the stock and Tague the other 40%. Under this arrangement the insurance was written through the Dale M. O’Brien Insurance Agency but all funds in connection therewith were handled through appellant. The funds were deposited in appellee, First State Bank of Springdale, Arkansas in an account requiring the signatures of both O’Brien and Tague. A day or so before O’Brien’s death, Tague wrote a $21,000 check on appellant’s account signing both his name and the name of O’Brien and deposited the proceeds into a special account. The Administrator of O’Brien’s Estate instituted an action in the chancery court against Tague seeking an injunction to prohibit Tague from writing in his own name the business belonging to the Dale M. O’Brien Insurance Agency and for an accounting. After the action against Tague was transferred to law, appellant intervened seeking to recover the $21,000 which appellee had permitted Tague to withdraw. Appellant thereafter amended its complaint against appellee to allege that appellee had negligently and actively assisted Tague in taking over the business of the Dale M. O’Brien Insurance Agency and that as a result thereof appellant had suffered damages in the amount of $300,000. After numerous discovery proceedings appellee filed a motion for summary judgment on the $21,000 count for the reason that the funds had been used to discharge debts lawfully owed by appellant. On March 21, 1972, the trial court granted the motion for summary judgment but in so doing dismissed the intervention. Appellant filed its notice of appeal on April 11, 1972, and on April 12th the trial court corrected its order to show only a partial dismissal of the intervention having to do with the $21,000 item and that the other issues were still pending. For reversal appellant raises numerous points including the issue that the trial court lacked jurisdiction to correct its order after the filing of the notice of appeal. We find the latter issue to be without merit — see Andrews v. Lauener, 229 Ark. 894, 318 S.W. 2d 805 (1958). We do not reach the merits of the other points argued by appellant for lack of a final order. In Renner v. Progressive Life Insurance Co., 191 Ark. 836, 88 S.W. 2d 57 (1935) and Security Mortgage Co. v. Bell, 175 Ark. 128, 298 S.W. 865 (1927), we pointed out that an order dismissing a complaint in part and leaving a part which presented a triable issue was not an appealable order. Appeal dismissed. George Rose Smith, J. concurs and Fogleman, J. dissents.